Per Curiam.
The plaintiff, as a manufacturer of tiles and fire-brick, undertook to furnish tiles and fire-brick that would withstand the heat of the furnaces used by the defendants as glass manufacturers, and the tiles and firebrick were to be made skillfully, and of extra materials. The plaintiff knew at the time of accepting the order that the tiles were intended to be used in a place in the furnace where they would be subjected to the greatest heat, and where great damage would result if they proved deficient. The defendants, in reliance on the plaintiff’s agreement, which was in the nature of a warranty that the tiles were suitable for the purpose intended, and knowing nothing to the contrary, put them up in the place for which they were made. After a short use the tiles melted under the heat, and destroyed the furnace, and eleven glass melting-pots contained therein, to the defendants’ damage $2,000. The tiles furnished turned out to be unskillfully made, not of extra, but of poor, materials. These facts were pleaded by way of defense to a check given by the defendants to the plaintiff, and also by way of counterclaim. The trial judge held that the facts stated constituted neither a defense nor counter-claim and directed a verdict in favor of the plaintiff for the amount claimed. This was error. When a manufacturer agrees to make a thing for a particular purpose, there is an implied warranty that it shall be reasonably fit for that purpose. Maurer v. Bliss, 6 N. Y. St. Rep. 224. The defects were of a character not readily discoverable until after the tiles were used, for they were of a latent nature. The warranty, therefore, survived the acceptance of the goods. For the reasons stated the judgment must be reversed, and a new trial ordered, with costs to the appellant to abide the event.